Citation Nr: 0800160	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  05-24 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the reduction from 50 to 0 percent in the evaluation 
assigned for the veteran's bilateral hearing loss disability 
was proper.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active service from October 1958 to October 
1978.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
November 2007, the veteran testified at a Travel Board 
hearing before the undersigned at the RO.  A transcript is of 
record in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The veteran was previously assigned a 50 percent disability 
evaluation for the service-connected bilateral hearing loss 
disability.  In April 2004, he filed a claim for an increased 
rating.  He was provided with a evidence development letter 
in April 2004, which addressed the information and evidence 
needed to substantiate his claim for an increased evaluation 
under the Veterans Claims Assistance Act of 2000 (VCAA). 

A VA examination was provided in July 2004 and, based upon 
the results, a rating decision was issued in August 2004 
which propsosed to reduce the assigned disability evaluation 
to 0 percent.  Another VA examination was performed in 
November 2004, following which a rating decision was issued 
which reduced the evaluation assigned for the hearing loss 
disability to 0 percent, effective from March 1, 2005.

In February 2005, the veteran clearly expressed his 
disagreement with the reduction made in the February 2005 
rating reduction.  Despite this, the statement of the case 
sent to him and his representative included no laws or 
regulations concerning the criteria and procedure for 
reduction of compensation benefits.  Rather, the issue was 
handled as a claim for an increased evaluation.

The record leaves no doubt that the veteran was never 
provided with VCAA notification of the information and 
evidence needed to substantiate his claim that the disability 
evaluation for his hearing loss should not have been reduced.  
Nor has the veteran been properly notified of the laws and 
regulations used in reducing his benefits, as required by 
38 C.F.R. § 19.29(a) through (c) (2007) (which states that a 
statement of the case must include the applicable laws and 
regulations).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to substantiate his 
claim that the evaluation assigned for 
his service-connected bilateral hearing 
loss disability should not have been 
reduced.

2.  Provide the veteran and his 
representative with an appropriate 
supplemental statement of the case that 
includes all applicable laws and 
regulations pertaining to the reduction 
of disability benefits.  They should be 
given an appropriate period of time in 
which to respond.  The case should then 
be returned to the Board for further 
appellate consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


